Colt, J.
The judgment and proceedings in the equity suit are no bar to this action. The suit was brought by Mrs. Hart, the payee and indorser of the notes upon which this action is brought, for the sole purpose of redeeming certain mortgages held by the present plaintiff upon her furniture. It was referred to a master, to report what sum was due, upon whose report a decree for redemption on payment of the sum found due was entered in the usual form.
The question before the master was of the amount then due on the plaintiff’s mortgages. In ascertaining that, it was not necessary for him to determine what the future relations of the parties might be as to these other uncollected securities, which do not even appear to have been given as collateral to the mortgages; or to say in advance how the money, when collected on them, should be applied. It was sufficient for the now plaintiff (defendant in that suit) to come prepared to show the amount then due on his mortgages. He was not required to meet anything else, or to establish his title to other notes. The finding of the master, therefore, that the notes here in suit, signed by the defendant for the accommodation of Mrs. Hart, and pledged by her to the plaintiff, were agreed to be surrendered, was a finding not required under the order of reference to him, not in issue between the parties, not material to their rights, and treated by the court as a nullity in drawing up the final decree, for the reason that the decree must conform to the frame of the bill and the relief prayed for.
It is not necessary to cite many authorities to the familiar doctrine that a judgment is conclusive, by way of estoppel, only as • to those facts which were necessarily within the issue presented, ' and without proof of which the judgment could not have been rendered. Facts in controversy, bearing such relation to the judgment rendered, are the only ones which can in any legal sense be said to have been “ litigated ” in any judicial proceeding. *570Sawyer v. Woodbury, 7 Gray, 499, 502. Burlen v. Shannon, 99 Mass. 200, 202. 1 Greenl. Ev. § 528.

Exceptions sustained.